Citation Nr: 0216666	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  98-19 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a herniated disk of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1978 to October 1979.

In May 1996, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, denied the veteran's claim 
for service connection for 
post-operative residuals of a herniated disk of the cervical 
spine.  He appealed to the Board of Veterans' Appeals 
(Board).  The Board twice remanded the case to the RO for 
further development and consideration, initially in August 
1999 and more recently in December 1999.  Each time the RO 
continued to deny the claim and returned the case to the 
Board.


FINDINGS OF FACT

1.  The veteran's service medical records, unfortunately, are 
not available for consideration in his current appeal, and 
all efforts to obtain them and other alternative evidence 
that could be used, instead, were to no avail.

2.  There are several medical records available from 
treatment that he has received since service, however, 
indicating that he sustained intercurrent on-the-job injuries 
to his neck and back in June 1995-eventually requiring 
surgery in May 1996 involving a cervical diskectomy/fusion 
for a herniated nucleus pulposus at C5-6.

3.  The veteran also was awarded disability and insurance 
benefits and supplemental security income by the Social 
Security Administration as a result of those intercurrent on-
the-job injuries to his neck and back.

4.  All of the medical evidence of record indicates that the 
functional impairment the veteran currently has in his 
cervical spine is entirely due to his intercurrent 
on-the-job injuries to his neck and back, as not as a result 
of any injury that he may have sustained during service.


CONCLUSION OF LAW

The veteran's cervical spine disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  The RO initially denied the claim in May 1996 as 
not well grounded, and the RO continued to deny the claim on 
that basis when issuing the Statement of the Case (SOC) 
in October 1998.  But, as alluded to above, that is no longer 
a preliminary evidentiary requirement since passage of the 
VCAA.  The Board, however, has twice remanded this case to 
the RO.  The initial remand in August 1999 was to schedule 
the veteran for a video-conference hearing, and his hearing 
subsequently was held in October 1999.  The Board again 
remanded the case to the RO in December 1999, but this time 
to obtain relevant medical treatment records from the VA 
Medical Centers (VAMCs) in Chicago, Illinois, Loma Linda, 
California, and in Atlanta and Decatur, Georgia.  The Board 
also remanded the case to again contact the National 
Personnel Records Center (NPRC), a military records 
repository, in order to request copies of morning reports and 
other alternative evidence that could be used to compensate 
for the veteran's service medical records (SMRs), in the 
event they could not be obtained.  The Board also remanded 
the case to make other attempts to obtain the SMRs, by 
contacting the RO in Chicago where they reportedly once were 
located, and to obtain other relevant records in the 
possession of the Social Security Administration (SSA).  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

After receiving the case back from the Board on remand, the 
RO contacted all of the sources of evidence identified.  
Unfortunately, the only additional records obtained were from 
the SSA and the VAMCs in Atlanta, Decatur, and Chicago.  The 
VAMC in Loma Linda indicated in February 2000 that no 
additional records were located at that facility concerning 
the veteran.  The RO in Chicago indicated in April 2000 that 
they did not have any of the veteran's SMRs on file there.  
And the NPRC later indicated in October 2000 that no morning 
reports (M/R's) were on file there after 1974.  The RO sent 
the veteran a Supplemental Statement of the Case (SSOC) in 
November 2000 apprising him of what evidence had been 
obtained as a result of the Board's remand and what evidence 
had not been obtained.  The RO mailed that SSOC on November 
3, 2000, just prior to enactment of the VCAA a few days later 
on November 9, 2000.  So to satisfy the preliminary notice 
and duty to assist provisions of the VCAA, the RO 
subsequently sent the veteran an informational letter in May 
2002 specifically apprising him of the VCAA and all of its 
resulting legal implications as they pertain to his 
particular appeal.  Furthermore, after giving him an 
opportunity to identify and/or submit additional medical or 
other evidence in response, to support his allegations and 
thereby complete his application for benefits, the RO 
completely readjudicated his claim, on a de novo basis, 
in July 2002.  And that reconsideration of his claim was 
specifically to comply with the VCAA.  The RO then sent him 
another SSOC in July 2002, further discussing this new law 
and its legal implications as they affect his particular 
appeal, and citing the VCAA regulations as well as the other 
applicable laws and regulations.

VA has either obtained or at least attempted to obtain all 
relevant records mentioned by the veteran.  And of those 
records that could not be obtained, none appear to be 
obtainable, nor is any other alternative evidence that can be 
used to compensate for those missing records.  The veteran 
has been informed of this.  He also has been informed of what 
evidence he is responsible for obtaining (or at least 
identifying) and what evidence VA is responsible for 
obtaining.  He has not since indicated that any additional 
medical or other evidence, not already of record and 
obtainable, needs to be obtained to support his claim and 
thereby complete his application for VA benefits.  His 
representatives did not mention the need for any further 
development of the case when recently submitting statements 
in October 2002 and November 2002.  The evidence already of 
record includes medical opinions concerning the cause of his 
cervical spine disorder.  So a VA examination to obtain a 
medical opinion concerning this is not necessary.  
Consequently, the requirements of the VCAA have been 
satisfied to the extent possible.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  And this being the case, the Board may 
proceed to issue a decision in this appeal without fear of 
prejudicing the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

II.  Governing Laws and Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1131, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.  Arthritis, even if not shown 
during service, still will be presumed to have been incurred 
in service if manifested to a compensable degree within 
1 year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 1153; 
38 C.F.R. §§ 3.307, 3.309.

The veteran alleges that he injured his neck (cervical spine) 
and back during service in March 1978 when his drill sergeant 
awakened his troop and flipped over the beds onto a tile 
floor.  The veteran says that he went to the infirmary 2 or 3 
days later but was told that nothing could be done to treat 
the residual knot on his neck and back, so he just continued 
training.

As mentioned earlier, the veteran's SMRs are not available 
for consideration in his appeal-to confirm his allegation of 
an injury in service.  And that is indeed unfortunate.  When, 
as here, the SMRs are missing from the file and presumed 
destroyed, then VA has a "heightened" duty to carefully 
explain its findings and conclusions and to consider the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Here though, the absence of the 
SMRs, while not the ideal situation for deciding his case, is 
nonetheless of no real significance in this particular appeal 
because there is other equally probative medical evidence 
already of record.  And this available medical evidence 
confirms that the current functional impairment in his 
cervical spine is not the result of any injury that he may 
have sustained during service (even if in fact he did), but 
instead is due to rather recent intercurrent on-the-job 
injuries that he sustained to his neck and back in June 1995, 
nearly 16 years after his service in the military ended.

When seen at the VAMC in Atlanta in May 1997, the veteran 
indicated (just as he is now alleging) that he initially 
injured his neck and back during service when his drill 
sergeant awakened his troop and flipped over his bed onto a 
tile floor.  He said the incident occurred in 1977; he now 
reports that it actually occurred in March 1978.  But 
regardless of when it actually occurred, and even if the 
Board assumes that it did occur, there is an overwhelming 
wealth of other medical evidence of record indicating that 
his current cervical impairment is due to the intercurrent 
on-the-job injuries that he sustained to his neck and back in 
June 1995.  This was repeatedly reported in the medical 
records of his treatment at the VAMC during that month and 
during the immediately ensuing months.  See, e.g., 
the reports of outpatient consultations in August and 
September 1995.  He also filed his claim with VA not too long 
after that, in December 1995, whereas he had never filed a 
claim with VA prior to that.  Furthermore, the severity of 
those intercurrent on-the-job injuries is patently obvious 
since he eventually had to undergo surgery in May 1996 
involving a cervical diskectomy/fusion for a herniated 
nucleus pulposus (HNP) at C5-6.  And he also was awarded 
disability and insurance benefits and supplemental security 
income by the SSA as a result of those intercurrent on-the-
job injuries to his neck and back.  Even he personally 
acknowledged that his current cervical impairment is due to 
those intercurrent injuries when filing his claim with the 
SSA.  And there is no countervailing medical evidence 
suggesting otherwise.

Since the veteran is a layman, he simply does not have the 
medical expertise or training necessary to give a competent 
opinion on the determinative issue of causation-to show that 
his current cervical impairment is a residual of an injury in 
service and not the intercurrent on-the-job injuries that 
occurred years after service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, his unsubstantiated 
allegations of such a causal relationship to service have 
no probative weight.  This, in turn, means the preponderance 
of the evidence is against his claim, so the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for post-operative residuals 
of a herniated disk of the cervical spine is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

